DETAILED ACTION
Claims 1-19 are pending in the Instant Application.
Claims 1-19 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 8, 10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtel et al. (“Holtel”), United States Patent Application Publication No. 2011/0208518, in view of Kerns et al. (“Kerns”), United States Patent No. 5,367,332.

As per claim 1, Holtel discloses a method for generating a database, comprising:  
5receiving environmental noises ([0051] wherein the audio stream of the telephone call is the environmental noises received);  
([0044]-[0045] wherein two signal classes exist, the background noise signals and voice signals, wherein noise information derived from signals is used to separate the background noise from the voice signals);
storing the recording in a memory responsive to the signal ([0052] wherein the noise snippet is stored into a noise database in response to the noise signal being determined to be new); and  
15repeating acquiring and storing in order to acquire the database which comprises a plurality of recordings for the same signal class ([0052] wherein the system adds all recordings in the noise database that are background noise signals); wherein the signal is received by a user input device, a button or a smart device ([0043] wherein a mobile phone is a user input device), but does not disclose buffering the environmental noises for a migrating time window or deriving a set of parameters from the environmental noises and buffering the set of parameters for the migrating time window in order to acquire a buffered recording, deleting the buffered recording without storing when the signal is not acquired; wherein the signal generated in response to a human input. However, Kerns teaches buffering the environmental noises for a migrating time window or deriving a set of parameters from the environmental noises and buffering the set of parameters for the migrating time window in order to acquire a buffered recording ([Col 3, lines 17-24] wherein the buffer is filled using a migrating time window that is the size of the ring buffer since the buffer is first filled and then overwritten), deleting the buffered recording without storing when the signal is not acquired ([Col 3, lines 17-34] wherein the buffer is only stored when the user decides to keep certain sounds, by hitting button 40, otherwise the buffer is deleted when the buffer is filled and then over-written as described); wherein the signal generated in response to a human input ([Col 3, lines 25-34] wherein the buffer is only stored when the user decides to keep certain sounds, by hitting button 40).
Both Holtel and Kerns describe capturing sounds. One could include the ring buffer and capture method in Kerns with the storage database in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the noise database in Holtel with the buffer and capture mechanism in Kerns in order to be able to store multiple items without knowing exactly when the pertinent sound will be made. 

As per claim 202, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Kerns further teaches wherein there is a temporal dependence between the signal and the migrating time window of the buffered recording ([Col 3, lines 17-24] wherein the sounds fragments stored in the migrating time window are stored based on the a temporal dependence, i.e. the amount of time that can be saved in the sound ring buffer).  

As per claim 3, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 2. Kerns further teaches wherein the temporal dependence is that the beginning of the migrating time window is before the time of the signal; or 25the end of the migrating window is at or before the time ([Col 3, lines 17-24] wherein the beginning is when the ready position, before the user presses button 40 again as in [Col 3, lines 24-34]). 

As per claim 4, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Holtel further discloses wherein the signal is received by a detector, for determining the volume, a processor for identifying a control signal in the 30environmental noise, or a device for generating a database at a neighboring position ([0045] wherein computing device 20 is a device for generating a noise-database externally in a neighboring position).  

As per claim 8, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Holtel further discloses acquiring a further signal which identifies a further signal class of a plurality of signal classes in the environmental 10noise ([0024] wherein further signals are received as the system continues to add to the database as more new noises are determined and [0052] wherein if a new noise is detected, it is added to the database), wherein storing is performed responsive to the further signal so that an association of the recording to the class or the further signal class is maintained ([0052] wherein if a new noise is detected, it is added to the database), but does not disclose the buffered recording. However, Kerns teaches the buffered recording ([Col 3, lines 17-24] wherein the sounds are stored in the buffer.)
Both Holtel and Kerns describe capturing sounds. One could include the ring buffer and capture method in Kerns with the storage database in Holtel to teach the claimed 

As per claim 10, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Holtel further discloses wherein the method comprises determining the current location when acquiring the signal and the location determined is stored together with the recording ([0017] wherein geographical data i.e. location data is stored with the recording), but does not disclose the buffered recording. However, Kerns teaches the buffered recording ([Col 3, lines 17-24] wherein the sounds are stored in the buffer.)
Both Holtel and Kerns describe capturing sounds. One could include the ring buffer and capture method in Kerns with the storage database in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the noise database in Holtel with the buffer and capture mechanism in Kerns in order to be able to store multiple items without knowing exactly when the pertinent sound will be made. 

As per claim 12 note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Holtel further discloses wherein the memory is arranged externally ([0045] wherein the noise-database can be an external separate database).  

As per claim 13, claim 13 is the product that stores a computer program that performs the method of claim 1 and is rejected for the same rationale and reasoning of claim 1. 

As per claim 14, Holtel discloses a device for generating a database, comprising:  15a microphone for receiving environmental noises ([0004] wherein a mobile phone has a microphone); 
an interface for acquiring a signal which identifies a signal class of a plurality of signal classes in the environmental noise([0044]-[0045] wherein two signal classes exist, the background noise signals and voice signals, wherein noise information derived from signals is used to separate the background noise from the voice signals); 
and a memory for storing the buffered recording response to the signal([0052] wherein the noise snippet is stored into a noise database in response to the noise signal being determined to be new), wherein the signal 25is received by a user input device, a button or a smart device([0043] wherein a mobile phone is a user input device); 
wherein the device is configured to repeat acquiring and storing in order to acquire the database which comprises a plurality of buffered recordings for the same signal class([0052] wherein the system adds all recordings in the noise database that are background noise signals), but does not disclose a buffer for buffering the environmental noises for a migrating time window or deriving a set of parameters from the environmental noises and for buffering the set of parameters for the migrating time window in order to acquire a buffered recording; wherein the buffered recording is ([Col 3, lines 17-24] wherein the buffer is filled using a migrating time window that is the size of the ring buffer since the buffer is first filled and then overwritten); wherein the buffered recording is deleted without storing when the signal is not acquired([Col 3, lines 17-34] wherein the buffer is only stored when the user decides to keep certain sounds, by hitting button 40, otherwise the buffer is deleted when the buffer is filled and then over-written as described); wherein the signal generated in response to a human input([Col 3, lines 25-34] wherein the buffer is only stored when the user decides to keep certain sounds, by hitting button 40).
Both Holtel and Kerns describe capturing sounds. One could include the ring buffer and capture method in Kerns with the storage database in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the noise database in Holtel with the buffer and capture mechanism in Kerns in order to be able to store multiple items without knowing exactly when the pertinent sound will be made. 

As per claim 203015, note the rejection of claim 14 where Holtel and Kerns are combined. The combination teaches the device in accordance with claim 14. Holtel further discloses wherein the device comprises an input device, a button or a smart device ([0043] wherein a mobile phone is a user input device); or 29Attorney File No. 110971-9238.US01wherein the input interface is connected to a detector for determining the volume, a processor for identifying a control signal in the environmental noise, or a further device for generating a database at a neighboring position ([0045] wherein computing device 20 is a device for generating a noise-database externally in a neighboring position)

As per claim 516, note the rejection of claim 14 where Holtel and Kerns are combined. The combination teaches the device in accordance with claim 14. Holtel further discloses wherein the device comprises a position determiner using which a current position can be determined so that the current position can be stored in connection with the part or parameters of the recording to be stored ([0017] wherein geographical data i.e. location data is stored with the recording), but does not disclose the buffered recording. However, Kerns teaches the buffered recording  ([Col 3, lines 65-67]-[Col 4 lines 1-5] wherein the environmental noise from a call is stored in a buffer.)
Both Holtel and Kerns describe capturing sounds. One could include the ring buffer and capture method in Kerns with the storage database in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the noise database in Holtel with the buffer and capture mechanism in Kerns in order to be able to store multiple items without knowing exactly when the pertinent sound will be made. 

([Col 3, lines 28-35] wherein a ring buffer is described).  

As per claim 18, note the rejection of claim 14 where Holtel and Kerns are combined. The combination teaches the device in accordance with claim 14. Holtel further discloses wherein the device comprises a communication interface using which the external memory can be connected ([0045] wherein the noise-database can be an external separate database). 

As per claim 1519, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Holtel further discloses a method of using a database generated by means of a method in accordance with claim 1 ([0038] wherein the noise-database is used to match a noise).


Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtel, in view of Kerns, in further view of Kim et al. (“Kim”), United States Patent Application Publication No. 2014/0254816.

As per claim 5, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1, but does not teach wherein deriving a set of parameters comprises determining an audio fingerprint for the ([0018] wherein a fingerprint is determined for the unwanted audio noise (environmental noise) and [0066] wherein a circular buffer is described to store the audio). 
Both Holtel and Kim describe determining background noise in a phone call. One could include the fingerprints for background noise from Kim with the background noise database in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing buffered recordings in a combination of Holtel, and Kerns with the use of fingerprints in Kim in order to use a more compressed identifier. 

As per claim 11, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1, but does not teach wherein the buffered recording is stored in a data-reduced manner.  However, Kim teaches wherein the buffered recording is stored in a data-reduced manner ([0018] wherein a fingerprint is a condensed, data-reduced storage manner for audio). 
Both Holtel and Kim describe determining background noise in a phone call. One could include the fingerprints for background noise from Kim with the background noise database in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing buffered recordings in a combination of Holtel, and Kerns with the use of fingerprints in Kim in order to use a more compressed identifier. 





Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtel, in view of Kerns in further view of Oh et al. (“Oh”), United States Patent Application Publication No. 2011/0075855.

As per claim 6, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Kerns teaches a buffered recording ([Col 3, lines 65-67]-[Col 4 lines 1-5] wherein the environmental noise from a call is stored in a buffer), but does not teach wherein deriving a set of parameters comprises determining psychoacoustic parameters of the buffered recording.  However, Oh teaches wherein deriving a set of parameters comprises determining psychoacoustic parameters of the recording ([0055]).
Both Holtel and Oh describe analyzing audio clips. One could incorporate the psychoacoustic parameters of Oh with the noise database generation in Holtel to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating a database of buffered noises in Holtel, and Kerns with the use of psychoacoustic parameters in Oh in order to better take advantage of the acoustic properties of the signal.

As per claim 57, note the rejection of claim 6 where Holtel, Kerns and Oh are combined. The combination teaches the method in accordance with claim 6. Oh further teaches ([0055]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtel, in view of Kerns, in further view of Des Jardins, United States Patent Application Publication No. 2014/0270194. 

As per claim 9, note the rejection of claim 1 where Holtel and Kerns are combined. The combination teaches the method in accordance with claim 1. Kerns teaches a buffered recording ([Col 3, lines 65-67]-[Col 4 lines 1-5] wherein the environmental noise from a call is stored in a buffer), but does not teach wherein, when storing, a time stamp of when 15the signal is acquired is also stored together with the buffered recording.  However, Des Jardins teaches wherein, when storing, a time stamp of when 15the signal is acquired is also stored together with the recording ([0070] wherein the watermark has a timestamp).
Both Holtel and Des Jardins describe determining background noise in a phone call. One could include the timestamp as in Des Jardins with the database storing buffered noises in Holtel and Kerns to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing noises in a database in Holtel and Kerns with the storing of timestamp with noises in Des Jardins in order to have more information to match signals.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158